Citation Nr: 0603589	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for lymph node cancer, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for bladder cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1965 and from July 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In the interest of due process, in August 2005, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the veteran's claim of entitlement to service 
connection for bladder cancer, claimed as due to herbicide 
exposure.  See 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901; 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board 
received the opinion, and the veteran and representative were 
asked to present additional argument, and also to submit a 
waiver of review by the RO in the first instance.  In January 
2006, the veteran responded, submitted new evidence, and 
requested that his case be remanded for initial RO review of 
the new evidence.

The issue of entitlement to service connection for bladder 
cancer is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDINGS OF FACT

1.  The medical evidence of record contains no competent 
diagnosis of prostate cancer.

2.  The medical evidence of record contains no competent 
diagnosis of lymph node cancer.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Lymph node cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show he had active duty in the 
Republic of Vietnam from August 1968 to June 1969.  The 
veteran's service medical records are silent for any 
complaints or diagnoses regarding his lymph nodes or 
prostate.  When he was examined for discharge in November 
1970, all of the veteran's systems were normal, and no 
defects or diagnoses were noted.

Private hospitalization records dated from April to May 2001 
show the veteran had a history of gross painless hematuria.  
He underwent radical cystoprostatectomy, bilateral extended 
pelvic lymph node dissection, and repair of rectal injury.  
The preoperative and postoperative diagnoses were muscle 
invasive bladder cancer and bladder tumor and rectal 
perforation during the resection of the primary tumor.  The 
veteran also underwent a bilateral extended pelvic lymph node 
dissection.  Biopsies of the prostate after surgery showed a 
benign prostate and seminal vesicles.  Biopsies of the lymph 
nodes revealed no metastasis in the six left and ten right 
lymph nodes.

In March 2002, the veteran underwent VA examination.  He 
reported being diagnosed with prostate and lymph cancer in 
December 2000.  The veteran underwent surgery to remove his 
prostate and lymph nodes.  On examination, there were no 
palpable lymph nodes in his neck, supraclavicular, axillary, 
epitrochlear, or inguinal areas.  The diagnosis was prostate 
and lymph node cancer, status post lymph node resection and 
prostatectomy with residual urinary and fecal incontinence, 
impotence, and obstructive voiding pattern.

In December 2002, the veteran underwent VA examination.  The 
veteran stated that his bladder cancer was metastatic to the 
prostate and regional lymph nodes.  With regard to his 
prostate cancer, the veteran reported that transitional cell 
carcinoma was metastatic to the prostate, although he was not 
completely sure.  He said he had positive lymph nodes.  He 
said he had no radiation or chemotherapy afterwards.  He felt 
that his prostate-specific antigen level was rising at that 
time.  There were no medical records available at that time 
for the examiner to confirm the veteran's statements.  The 
assessment was transition cell carcinoma of the bladder, with 
no metastasis found, status post radical cystectomy, and 
status post prostatectomy.  After reviewing the claims file, 
the examiner indicated that the veteran's prostate was free 
of malignancy of any type.  Thus, there was no evidence of 
either adenocarcinoma of the prostate or metastatic bladder 
cancer of any type.

In April 2005, the veteran testified before the undersigned.  
The veteran's representative indicated that they believed the 
veteran's three issues were intertwined.  Although it was 
acknowledged that biopsies of the prostate and lymph nodes 
had not revealed that the veteran had cancer in either organ, 
it was contended that they were generally removed when a 
patient had bladder cancer, because, after three years, 
eighty percent of bladder cancer patients would develop one 
or the other.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a July 2001 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
November 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
November 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.  
All malignant tumors are included in this presumption.

Service connection also may be granted on a presumptive basis 
for prostate cancer manifested to a compensable degree at any 
time after service in a veteran who had active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309(e), 3.313 (2005).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  Since the veteran's 
service medical records show he served in Vietnam, exposure 
to herbicides is presumed.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

The veteran has contended that he is entitled to service 
connection for prostate cancer and lymph node cancer.  He has 
also indicated that he believes these two issues to be 
intertwined with the issue of entitlement to service 
connection for bladder cancer, which is being remanded 
pursuant to the discussion below.  However, the Board finds 
that these issues are not intertwined because there is no 
competent evidence of a diagnosis of either prostate cancer 
or lymph node cancer.  An award of service connection 
requires a current diagnosis of a disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau, supra.

The Board acknowledges the veteran's statements that he would 
likely have developed prostate or lymph node cancer, or both, 
had these organs not been removed when he underwent surgery 
for his bladder cancer.  We also note the diagnoses of 
prostate cancer and lymph node cancer in the March 2002 VA 
examination report.  However, there is no indication that the 
VA examiner in that case reviewed the veteran's medical 
records prior to rendering a diagnosis.  It appears from the 
report that the examiner received all of the information 
regarding the veteran's diagnoses and treatment directly from 
the veteran.  Indeed, the Board points out that the April 
2001 surgical report, which shows the veteran did not have 
cancer of the prostate or lymph nodes, was not of record at 
the time of the March 2002 VA examination.  Therefore, even 
if the examiner had reviewed the claims folder, he would not 
have examined this medical evidence, and his diagnoses of 
prostate cancer and lymph node cancer are therefore not 
probative.

More persuasive evidence as to the veteran's current 
diagnoses is the April 2001 private hospitalization report 
and the December 2002 VA examination report, in which the 
examiner indicated that the veteran's claims file was 
reviewed.  Neither of these thorough records shows that the 
veteran was ever diagnosed with prostate cancer or lymph node 
cancer.  Indeed, the December 2002 examination report 
indicates there was no metastasis found after the diagnosis 
of the veteran's bladder cancer.

In effect, there is no evidence that the veteran was ever 
diagnosed with either prostate cancer or lymph node cancer.  
While the veteran has testified as to his belief that he 
would have likely developed either or both of those 
disorders, the Board may not award service connection based 
on such speculation.  We have no doubt as to the veteran's 
sincerity regarding the merit of his claim in this regard.  
However, the Board is not permitted to engage in speculation 
as to medical causation issues, but "must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision."  Smith v. Brown, 8 Vet. App. 
546, 553 (1996).

Accordingly, the appeal must fail, as there is no current, or 
previous, diagnosis of the claimed prostate cancer and lymph 
node cancer, and the claims must be denied on this basis 
alone.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
prostate cancer and lymph node cancer.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for prostate cancer, claimed as due to 
herbicide exposure, is denied.

Service connection for lymph node cancer, claimed as due to 
herbicide exposure, is denied.

REMAND

As noted above, in August 2005, the Board requested a medical 
opinion from VHA with regard to the veteran's claim for 
service connection for bladder cancer.  Shortly thereafter, 
the Board received the opinion and, in November 2005, the 
veteran and his representative were provided an opportunity 
to present additional argument, and also to submit a waiver 
of review by the RO in the first instance and permit the 
Board to decide the case based upon the record before it.

The veteran's service representative was notified that the 
veteran and his representative had the right to have the 
medical opinion which had been obtained by the Board, and all 
the other evidence of record, considered by the agency of 
original jurisdiction (AOJ) in the first instance, unless 
this right was expressly waived.  See Padgett v. Principi, 18 
Vet. App. 188 (2004), withdrawn on grant of motion for full 
Court decision, 18 Vet. App. 404 (2004) (holding that 
Congress has provided no exceptions to 38 U.S.C.A. § 7104(a) 
which would allow the Board to consider additional evidence 
provided by a medical opinion without remanding the 
appellant's claim to the RO for initial consideration or 
obtaining a waiver from the appellant, citing 38 U.S.C.A. § 
7104(a) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003)).

In January 2006, the Board received the veteran's statement 
that had submitted additional evidence and argument and 
wished to have his case remanded to the AOJ for review of the 
new evidence.  The veteran expressly declined to waive the 
right to have the case remanded to the RO for initial review 
and adjudication to include the new medical opinion.  
Accordingly, the case is remanded for initial review of the 
evidence obtained by the Board, and for readjudication by the 
RO of the issue on appeal.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The AOJ should readjudicate the veteran's claim 
with consideration of the recent August 2005 VHA 
medical expert advisory opinion and any other 
additional evidence added to the record 
subsequent to the March 2004 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the appellant 
and his representative should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


